Title: To Thomas Jefferson from Samuel McFetrich, 24 January 1803
From: McFetrich, Samuel
To: Jefferson, Thomas


          
            Sir,
            Philadelphia, Jan. 24 1803
          
          With diffidence and respect I address a gentleman far superior in rank and understanding, well knowing that the person I write to is not fond of being flattered not wanting the applause of an individual, or a few, but to prove by his actions that he is worthy of the exalted situation which the true friends of the people have placed him in.
          As the revilers of Republicanism, have hitherto held you as a non-promoter of Religion, you have here an opportunity of giving the Lie direct, to all their base insinuations, or assertions.
          Should you have leisure, to give this scrawl a perusal and the work meet your approbation you will confer an honor by forwarding it in the course of a month; if otherwise, it will not have the least tendency to lessen, you in my esteem. 
          Accept Dear Sir, the assurance of my respect, And believe me to be Your friend & Serv’t,
          
            Saml. H. McFetrich
          
        